Citation Nr: 0104170	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the left foot.  

2.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from April 1965 to 
April 1969.  

Service medical records show that the appellant was treated 
for a slight case of frostbite involving the right foot in 
March 1966.  At a September 1969 VA medical examination, he 
reported that his feet bothered him.  An October 1998 VA cold 
injury examination reported a diagnosis of fungal infection 
of the skin, numbness, and cold feeling, which was considered 
consistent with sequelae of cold injury.  An August 1999 VA 
medical record noted a complaint of occasional numbness, 
tingling, and coldness in the feet.  A report of a January 
2000 private medical examination noted severely impaired 
circulation in both feet, with both feet being very cold, 
especially distally.  A noninvasive arterial study of the 
legs in February 2000, pursuant to the appellant's complaint 
of cold and tingling in the feet, revealed findings that were 
considered an indication of significant bilateral iliac 
artery disease and a suggestion of bilateral superficial 
femoral artery disease.  

A November 1998 rating decision granted service connection 
for residuals of frostbite of the right foot and assigned a 
10 percent rating under Diagnostic Code 7122 from September 
18, 1998.  That rating decision also denied the appellant's 
claim of entitlement to service connection for residuals of 
frostbite of the left foot, determining that the claim was 
not well grounded.  The statement of the case issued in 
November 1999 and the supplemental statement of the case 
issued in May 2000 both informed the appellant that denial of 
his claim for service connection for residuals of frostbite 
of the left foot was based on a finding that the claim was 
not well grounded.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, the Board finds that a remand is required for the 
following:

1.  The appellant should be afforded a VA 
podiatry examination for the purpose of 
determining the nature and severity of all foot 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current foot disorders and the 
degree of functional disability attributable to 
any residuals of frostbite.  He should also be 
requested to express an opinion as to whether 
it is at least as likely as not that the 
appellant has residuals of frostbite of the 
left foot that had their origin in service.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


